DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 17 recite the limitation “the touch module correspondingly” at Line 6 of each of Claims 1, 8, 20, where the antecedent basis for this limitation in each claim is not clear because plural touch modules have been introduced at Line 3 of each of Claims 1, 8, an 17 and it is not known which of the plural touch modules that the recitation “the touch module” correspondingly refers back to. For purposes of prior art examination and to expedite prosecution, Claims 1, 8, and 17 are considered has reciting - - a touch module correspondingly - - in place of “the touch module correspondingly”. Note that Claims 2 – 7, 9 – 16, and 18 – 20 fall rejected with Claims 1, 8, and 17 due to respective dependencies.
Claims 6 and 13 recite the limitation "two adjacent vertical portions" at Lines 1 – 2 of each of Claims 6 and 13, where there is insufficient antecedent basis for this limitation in each claim because no plural vertical portions have been introduced in Claims 3, 6 
Claims 17 recites the limitation “the touch panel” at Line 1, where there is insufficient antecedent basis for this limitation in Claim 17 because no – touch panel - - has been introduced. For purposes of prior art examination and to expedite prosecution, Claim 17 is considered has reciting - - a touch panel - - in place of “the touch panel”. Also, notice that Claim 18 – 20 fall rejected with Claim 17 due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obinata (United States Patent Application Publication US 2019/0369430 A1), hereinafter referenced as Obinata.
Regarding Claim 8, Obinata discloses “A touch panel” (Figure 1, Items PNL ‘display panel’, TS ‘touch sensor’, and Paragraph [0023] (Notice that a touch sensor of a panel form is provided.)), “comprising a display area” (Figure 1, Item DA ‘display area’, Paragraph [0022], Line 6), “and a non-display area adjacent to the display area” (Figure 1, Item NDA ‘non-display portion’, and Paragraph [0022], Lines 7 – 8), “the touch panel comprising: touch modules” (Figure 1, Items Rx ‘sensor electrodes’, and Paragraph [0025], Line 4), “arranged in an array being disposed in the display area of the touch panel” (Figure 1, Items DA and Rx (Notice that sensor electrodes Rx are arranged in an array being disposed in the display area DA of the touch panel of Obinata.)), “and touch signal lines” (Figure 1, Items L ‘sensor wiring lines’, and Paragraph [0025], Lines 4 – 5), “one end of each of the touch signal lines being electrically connected to the touch module correspondingly” (Figure 1, Items L (Notice that one end of each of touch signal lines L is electrically connected to a corresponding touch module Rx.)), “another end of the each of the touch signal lines extending into the non-display area” (Figure 1, Items L (Notice that another end of each of touch signal lines L extends into the non-display area at the bottom of Figure 1.)), “wherein a display integrated module, at least one touch integrated module, and at least one connection module are disposed in the non-display area” (Figure 1, Items DD ‘display driver’, TC ‘touch controller’, FC ‘connection lines’ (Notice that the 
Regarding Claim 9, Obinata discloses everything claimed as applied above (See Claim 8). In addition, Obinata discloses “wherein the non-display area comprises a bezel area” (Figure 1, Item A2 ‘area’, and Paragraph [0032] (Notice that non-display portion A2 provides a bezel area.)), “and a bendable area’(Figure 1, Items A2 and 2 ‘flexible printed circuit board’, and Paragraph [0032] (Notice that flexible printed circuit board 2 provide a bendable area within non-display area A2.)), “the bezel area and the bendable area are disposed adjacent to each other” (Figure 1, Items A2 and 2 (Notice that an area of A2 providing a bezel area is disposed adjacent to area of A2 (i.e. with Item 2) providing a bendable area.)), “and the bendable area is close to an edge of the touch panel” (Figure 1, Item 2 (Notice that an area of A2 (i.e. with Item 2) provides a bendable area that is close to the edge of touch panel as described above.)).
Regarding Claim 15, Obinata discloses everything claimed as applied above (See Claim 8). In addition, Obinata discloses “wherein the touch signal lines corresponding to 
Regarding Claim 17, Obinata discloses “A display device” (Figure 1, Item DSP ‘display device’, and Paragraph [0005]), “comprising [a] touch panel” (Figure 1, Items PNL ‘display panel’, TS ‘touch sensor’, and Paragraph [0023] (Notice that a touch sensor of a panel form is provided.)), “having a display area” (Figure 1, Item DA ‘display area’, Paragraph [0022], Line 6), “and a non-display area adjacent to the display area” (Figure 1, Item NDA ‘non-display portion’, and Paragraph [0022], Lines 7 – 8), “the touch panel comprising: touch modules” (Figure 1, Items Rx ‘sensor electrodes’, and Paragraph [0025], Line 4), “the touch modules arranged in an array being disposed in the display area of the touch panel” (Figure 1, Items DA and Rx (Notice that sensor electrodes Rx are arranged in an array being disposed in the display area DA of the touch panel of Obinata.)), “and touch signal lines” (Figure 1, Items L ‘sensor wiring lines’, and Paragraph [0025], Lines 4 – 5), “one end of each of the touch signal lines being electrically connected to the touch module correspondingly” (Figure 1, Items L (Notice that one end of each of touch signal lines L is electrically connected to a corresponding touch module Rx.)), “another end of the each of the touch signal lines extending into the non-display area” (Figure 1, Items L (Notice that another end of each of touch signal lines L extends into the non-display area at the bottom of Figure 1.)), “wherein a display integrated module, at least one touch integrated module, and at least one connection module are disposed in the non-display area” (Figure 1, Items DD ‘display driver’, TC ‘touch controller’, FC ‘connection lines’ (Notice that the display driver provides a display integrated module, the 
Regarding Claim 18, Obinata discloses everything claimed as applied above (See Claim 17). In addition, Obinata discloses “wherein the touch signal lines corresponding to a same column are disposed in parallel and at equal intervals” (Figure 1, Items L (Notice that touch signal lines L corresponding to a same column of touch modules Rx are parallel to each other and disposed at equal intervals from each other.)).
Regarding Claim 20, Obinata discloses everything claimed as applied above (See Claim 17). In addition, Obinata discloses “wherein the non-display area comprises a bezel area” (Figure 1, Item A2 ‘area’, and Paragraph [0032] (Notice that non-display portion A2 provides a bezel area.)), “and a bendable area’(Figure 1, Items A2 and 2 ‘flexible printed circuit board’, and Paragraph [0032] (Notice that flexible printed circuit board 2 provides a bendable area within non-display area A2.)), “the bezel area and the bendable area are disposed adjacent to each other” (Figure 1, Items A2 and 2 (Notice that an area of A2 providing a bezel area is disposed adjacent to area of A2 (i.e. with Item 2) providing a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Obinata in view Liang et al. (United States Patent Application Publication US 2020/0241703 A1), hereinafter referenced as Liang.
Regarding Claim 16, Obinata discloses everything claimed as applied above (See Claim 8). In addition, Obinata fails to explicitly disclose “wherein the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” because one having ordinary skill in the art would want to provide shorter paths for noise sensitive signals.
Regarding Claim 19, Obinata and Liang, the combination of hereinafter referenced as OL, disclose/teach everything claimed as applied above (See Claim 17). In addition, Obinata fails to explicitly disclose “wherein the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel”. However, Liang teaches “wherein the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” (Figure 4B, Items 43 ‘first touch driving circuit’, 44 ‘second touch driving circuit’ (Notice that the touch 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” because one having ordinary skill in the art would want to provide shorter paths for noise sensitive signals.
Claims 1 – 4, 7, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (United States Patent Application Publication US 2020/0371627 A1), hereinafter referenced as Luo, in view of Obinata, and further in view of Liang.
Regarding Claim 1, Luo discloses “A touch panel” (Figure 5 and Paragraph [0024] (Notice that a touch display device of a panel form in shown in Figure 5.)), “comprising a display area” (Figure 5, Item 100 ‘display area’, and Paragraph [0079], Lines 2 – 3), “and a non-display area adjacent to the display area” (Figure 5, Items 100 and 200 ‘non-display area’ (Notice that non-display area 100 is provided adjacent to display area 100.)), “the touch panel comprising: touch modules [ ] being disposed in the display area of the touch panel” (Figure 6 and Items 602 ‘touch electrodes’, and Paragraph [0057], Line 4 (Notice that touch module 602 are disposed in the display area.)), “wherein a display integrated module” (Figure 5, Item 301 ‘driver IC’, and Paragraph [0058], Lines 1 – 6),  “at least one touch integrated module” (Figure 5, Item 401 ‘touch IC’, and Paragraph [0058], Lines 1 – 6), “and at least one connection module” (Figure 5, Items 202 ‘second binding pins’, 201 ‘first binding pins’, and Paragraph [0058] 1 – 6),  “are disposed in the non-display area” 
In a similar field of endeavor, Obinata teaches touch modules “arranged in an array” (Figure 1, Items DA and Rx (Notice that sensor electrodes Rx are arranged in an array being disposed in the display area DA of the touch panel of Obinata.)), “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area” (Figure 1, Items L ‘sensor wiring lines’, and Paragraph [0025], Lines 4 – 5) (Notice that one end of each of touch signal lines L is electrically connected to a corresponding touch module Rx and that another end of each of touch signal lines L 
Also, in similar field of endeavor, Liang teaches “the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” (Figure 4B, Items 43 ‘first touch driving circuit’, 44 ‘second touch driving circuit’ (Notice that the touch module of Liang is of two modules 43 and 44 which are symmetric with respect to a center line running from top to bottom of the touch panel of Figure 4B).
	First, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide touch modules “arranged in an array” because one having ordinary skill in the art would want to perform touch sensing over an area. Second, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area” because one having ordinary skill in the art would want to provide a pathway for signals 
Regarding Claim 2, Luo, Obinata, and Liang, the combination of hereinafter referenced as LOL, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Luo discloses “wherein the non-display area comprises a bezel area” (Figure 5, Item 202 ‘second binding pins’, and Paragraph [0079], Lines 3 - 4 (Notice that non-display area 200 provides a bezel area with binding pins 202.)), “and a bendable area” (Figure 7, Items a ‘width’, and Paragraph [0060] (Notice that a bendable area outside the display area is shown within width ‘a’ in Figure 7.)),  “the bezel area and the bendable 
Regarding Claim 3, LOL disclose/ teach everything claimed as applied above (See Claim 2). In addition, Luo discloses “wherein the connection module comprises a straight portion” (Figure 5, Items 202 (Notice that second binding pins 202 provide a straight portion of the connection module.)), “and a vertical portion” (Figure 5, Items 201 (Notice that first binding pins 201 provide a vertical portion of the connection module.)), “the straight portion is disposed in the bezel area” (Figure 5, Items 202 (Notice that straight portion 202 is disposed in the bezel area as described above.)), “the vertical portion is disposed in the bendable area” (Figure 5, Items 201 (Notice that vertical portion 201 is disposed in the bendable area as described above.)), “and the vertical portion is perpendicular to the straight portion” (Figure 5 (Notice that the vertical portion 201 runs from left to right of Figure 5 and that straight portion 202 has a width from top to bottom of Figure 5, such that the vertical portion 201 is perpendicular to said width of the straight portion 202.)).
Regarding Claim 4, LOL disclose/ teach everything claimed as applied above (See Claim 3). In addition, Luo discloses “the vertical portion is electrically connected to the touch integrated module” (Figure 5, Items 201, 401 (Notice that vertical portion 201 is electrically connected to touch integrated module 401.)). Also, Luo and Liang fail to explicitly disclose “wherein the another end of each of the plurality of touch signal lines  correspondingly”. However, Obinata teaches “wherein the another end of each of the plurality of touch signal lines corresponding to the same column are at least collected in a collection area and are electrically connected to the straight portion correspondingly” (Figure 1, Items FC and L (Notice that the ends of touch signal lines L (i.e. that ends not connected to touch modules Rx) are collected in a collection area under the far right row of Rx’s an are electrically coupled to the straight portion (i.e. portion of signal lines L in FC area) correspondingly.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein the another end of each of the plurality of touch signal lines corresponding to the same column are at least collected in a collection area and are electrically connected to the straight portion correspondingly” because one having ordinary skill in the art would want to provide a pathway for like signals from touch electrodes to sensing circuitry outside of a sensing area.
Regarding Claim 7, LOL disclose/ teach everything claimed as applied above (See Claim 4). In addition, Luo and Liang fail to explicitly disclose “wherein a width of the collection area corresponding to the straight portion is equal to a product of a number of the touch signal lines correspondingly connected to the connection module and a sum of a spacing between two adjacent touch signal lines and a width of the touch signal line”. However, Obinata teaches “wherein a width of the collection area corresponding to the straight portion is equal to a product of a number of the touch signal lines correspondingly connected to the connection module and a sum of a spacing between two adjacent touch 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein a width of the collection area corresponding to the straight portion is equal to a product of a number of the touch signal lines correspondingly connected to the connection module and a sum of a spacing between two adjacent touch signal lines and a width of the touch signal line” because one having ordinary skill in the art would want to provide enough circuital area for connections.
Regarding Claim 16, LOL disclose/ teach everything claimed as applied above (See Claim 8). In addition, Luo and Obinata fail to explicitly disclose “the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel”. However, Liang teaches “the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” (Figure 4B, Items 43 ‘first touch driving circuit’, 44 ‘second touch driving circuit’ (Notice that the touch module of Liang is of two modules 43 and 44 which are symmetric with respect to a center line running from top to bottom of the touch panel of Figure 4B).

Regarding Claim 19, LOL disclose/ teach everything claimed as applied above (See Claim 17). In addition, Luo and Obinata fail to explicitly disclose “the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel”. However, Liang teaches “the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” (Figure 4B, Items 43 ‘first touch driving circuit’, 44 ‘second touch driving circuit’ (Notice that the touch module of Liang is of two modules 43 and 44 which are symmetric with respect to a center line running from top to bottom of the touch panel of Figure 4B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “the touch integrated module comprises a first touch integrated module and a second touch integrated module, and the first touch integrated module and the second touch integrated module are symmetrically disposed along a center line of the touch panel” because one having ordinary skill in the art would want to provide shorter paths for noise sensitive signals.
Claims 8 – 11, 14 – 15, 17 –18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Obinata.
Regarding Claim 8, Luo discloses “A touch panel” (Figure 5 and Paragraph [0024] (Notice that a touch display device of a panel form in shown in Figure 5.)), “comprising a display area” (Figure 5, Item 100 ‘display area’, and Paragraph [0079], Lines 2 – 3), “and a non-display area adjacent to the display area” (Figure 5, Items 100 and 200 ‘non-display area’ (Notice that non-display area 100 is provided adjacent to display area 100.)), “the touch panel comprising: touch modules [ ] being disposed in the display area of the touch panel” (Figure 6 and Items 602 ‘touch electrodes’, and Paragraph [0057], Line 4 (Notice that touch module 602 are disposed in the display area.)), “wherein a display integrated module” (Figure 5, Item 301 ‘driver IC’, and Paragraph [0058], Lines 1 – 6),  “at least one touch integrated module” (Figure 5, Item 401 ‘touch IC’, and Paragraph [0058], Lines 1 – 6), “and at least one connection module” (Figure 5, Items 202 ‘second binding pins’, 201 ‘first binding pins’, and Paragraph [0058] 1 – 6),  “are disposed in the non-display area” (Figure 5, Items 301, 401, 202, and 201 (Notice that each of the display integrated module 301, a touch integrated module 401, and a connection module comprising 202 and 201 are in the non-display area outside of display area 100.)), “the connection module is electrically connected to the touch integrated module correspondingly” (Figure 5 (Notice that the connection module of 202 and 201 is electrically connected to a corresponding touch integrated module 401.)). However, Luo fails to explicitly disclose touch modules “arranged in an array”, “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area”, and “the another end of the 
In a similar field of endeavor, Obinata teaches touch modules “arranged in an array” (Figure 1, Items DA and Rx (Notice that sensor electrodes Rx are arranged in an array being disposed in the display area DA of the touch panel of Obinata.)), “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area” (Figure 1, Items L ‘sensor wiring lines’, and Paragraph [0025], Lines 4 – 5) (Notice that one end of each of touch signal lines L is electrically connected to a corresponding touch module Rx and that another end of each of touch signal lines L extends into the non-display area at the bottom of Figure 1.)), “the another end of the each of the touch signal lines is electrically connected to the connection module correspondingly”  (Figure 1, Items L and FC (Notice that the another end of each of touch signal lines L is electrically connected to the corresponding connection lines L in the area of FC.)
First, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide touch modules “arranged in an array” because one having ordinary skill in the art would want to perform touch sensing over an area. Second, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area” because one having ordinary skill in the art would want to provide a pathway for signals 
Regarding Claim 9, Luo and Obinata, the combination of hereinafter referenced as LO, disclose/ teach everything claimed as applied above (See Claim 8). In addition, Luo discloses “wherein the non-display area comprises a bezel area” (Figure 5, Item 202 ‘second binding pins’, and Paragraph [0079], Lines 3 - 4 (Notice that non-display area 200 provides a bezel area with binding pins 202.)), “and a bendable area” (Figure 7, Items a ‘width’, and Paragraph [0060] (Notice that a bendable area outside the display area is shown within width ‘a’ in Figure 7.)),  “the bezel area and the bendable area are disposed adjacent to each other” (Figure 7, Items 202, a, and Paragraph [0060] (Notice that the bezel area including second binding pins 202 is disposed adjacent to the bendable area shown within the width a in Figure 7.)), “and the bendable area is close to an edge of the touch panel” (Figure 7 (Notice that the bendable area within the width a is close to an edge of the touch panel.)).
Regarding Claim 10, LO disclose/ teach everything claimed as applied above (See Claim 9). In addition, Luo discloses “wherein the connection module comprises a straight portion” (Figure 5, Items 202 (Notice that second binding pins 202 provide a straight portion of the connection module.)), “and a vertical portion” (Figure 5, Items 201 (Notice that first binding pins 201 provide a vertical portion of the connection module.)), “the 
Regarding Claim 11, LO disclose/ teach everything claimed as applied above (See Claim 10). In addition, Luo discloses “the vertical portion is electrically connected to the touch integrated module” (Figure 5, Items 201, 401 (Notice that vertical portion 201 is electrically connected to touch integrated module 401.)). Also, Luo fails to explicitly disclose “wherein the another end of each of the plurality of touch signal lines corresponding to the same column are at least collected in a collection area and are electrically connected to the straight portion correspondingly”. However, Obinata teaches “wherein the another end of each of the plurality of touch signal lines corresponding to the same column are at least collected in a collection area and are electrically connected to the straight portion correspondingly” (Figure 1, Items FC and L (Notice that the ends of touch signal lines L (i.e. that ends not connected to touch modules Rx) are collected in a collection area under the far right row of Rx’s an are electrically coupled to the straight portion (i.e. portion of signal lines L in FC area) correspondingly.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein the another end of each  correspondingly” because one having ordinary skill in the art would want to provide a pathway for like signals from touch electrodes to sensing circuitry outside of a sensing area.
Regarding Claim 14, LO disclose/ teach everything claimed as applied above (See Claim 11). In addition, Luo fails to explicitly disclose “wherein a width of the collection area corresponding to the straight portion is equal to a product of a number of the touch signal lines correspondingly connected to the connection module and a sum of a spacing between two adjacent touch signal lines and a width of the touch signal line”. However, Obinata teaches “wherein a width of the collection area corresponding to the straight portion is equal to a product of a number of the touch signal lines correspondingly connected to the connection module and a sum of a spacing between two adjacent touch signal lines and a width of the touch signal line” (Figure 1, Items FC and L (Notice that the ends of touch signal lines L (i.e. that ends not connected to touch modules Rx) are collected in a collection area under the far right row of Rx’s and are electrically coupled to the straight portion (i.e. portion of signal lines L in FC area), where the width of the collection area is equal to a product of the number of touch signal lines L, a sum of the spacing between adjacent touch lines L, and a width of touch lines L.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein a width of the collection area corresponding to the straight portion is equal to a product of a number of the touch signal lines correspondingly connected to the connection module and a sum of a spacing 
Regarding Claim 15, LO disclose/ teach everything claimed as applied above (See Claim 8). In addition, Luo fails to explicitly disclose “wherein the touch signal lines corresponding to a same column are disposed in parallel and at equal intervals”. However, Obinata teaches “wherein the touch signal lines corresponding to a same column are disposed in parallel and at equal intervals” (Figure 1, Items L (Notice that touch signal lines L corresponding to a same column of touch modules Rx are parallel to each other and disposed at equal intervals from each other.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “the touch signal lines corresponding to a same column are disposed in parallel and at equal intervals” because one having ordinary skill in the art would want to provide a consistent distributed capacitance.
Regarding Claim 17, Luo discloses “A display device” (Figure 5 and Paragraph [0024]), “comprising [a] touch panel” (Figure 5 and Paragraph [0024] (Notice that a touch display device of a panel form in shown in Figure 5.)), “having a display area” (Figure 5, Item 100 ‘display area’, and Paragraph [0079], Lines 2 – 3), “and a non-display area adjacent to the display area” (Figure 5, Items 100 and 200 ‘non-display area’ (Notice that non-display area 100 is provided adjacent to display area 100.)), “the touch panel comprising: touch modules [ ] being disposed in the display area of the touch panel” (Figure 6 and Items 602 ‘touch electrodes’, and Paragraph [0057], Line 4 (Notice that touch module 602 are disposed in the display area.)), “wherein a display integrated 
In a similar field of endeavor, Obinata teaches touch modules “arranged in an array” (Figure 1, Items DA and Rx (Notice that sensor electrodes Rx are arranged in an array being disposed in the display area DA of the touch panel of Obinata.)), “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area” (Figure 1, Items L ‘sensor wiring lines’, and Paragraph [0025], Lines 4 – 5) (Notice that one end of each of touch signal lines L is electrically connected to a corresponding touch module Rx and that another end of each of touch signal lines L 
First, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide touch modules “arranged in an array” because one having ordinary skill in the art would want to perform touch sensing over an area. Second, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “touch signal lines, one end of each of the touch signal lines being electrically connected to the touch module correspondingly, another end of the each of the touch signal lines extending into the non-display area” because one having ordinary skill in the art would want to provide a pathway for signals from a touch electrode to sensing circuitry outside of a sensing area. Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “the another end of the each of the touch signal lines is electrically connected to the connection module correspondingly” because one having ordinary skill in the art would want to provide a pathway for signals from a touch electrode to sensing circuitry outside of a sensing area. 
Regarding Claim 18, LO disclose/ teach everything claimed as applied above (See Claim 17). In addition, Luo fails to explicitly disclose “wherein the touch signal lines corresponding to a same column are disposed in parallel and at equal intervals”. However, Obinata teaches “wherein the touch signal lines corresponding to a same 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “the touch signal lines corresponding to a same column are disposed in parallel and at equal intervals” because one having ordinary skill in the art would want to provide a consistent distributed capacitance.
Regarding Claim 20, LO disclose/ teach everything claimed as applied above (See Claim 17). In addition, Luo discloses “wherein the non-display area comprises a bezel area” (Figure 5, Item 202 ‘second binding pins’, and Paragraph [0079], Lines 3 - 4 (Notice that non-display area 200 provides a bezel area with binding pins 202.)), “and a bendable area” (Figure 7, Items a ‘width’, and Paragraph [0060] (Notice that a bendable area outside the display area is shown within width ‘a’ in Figure 7.)),  “the bezel area and the bendable area are disposed adjacent to each other” (Figure 7, Items 202, a, and Paragraph [0060] (Notice that the bezel area including second binding pins 202 is disposed adjacent to the bendable area shown within the width a in Figure 7.)), “and the bendable area is close to an edge of the touch panel” (Figure 7 (Notice that the bendable area within the width a is close to an edge of the touch panel.)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Obinata, in view of Liang, and further in view of Van Ostrand et al. (United States Patent Application Publication US 2016/0070394 A1), hereinafter referenced as Van Ostrand.  
Claim 5, LOL disclose/ teach everything claimed as applied above (See Claim 3). In addition, LOL fail to explicitly disclose “wherein a width of the straight portion is gradually decreased from an end where the straight portion intersects the vertical portion towards another end of the straight portion”. 
In a similar field of endeavor Van Ostrand teaches “wherein a width of the straight portion is gradually decreased from an end where the straight portion intersects the vertical portion towards another end of the straight portion” (Figure 8A, Item 810 ‘bezel circuit’ 830 ‘interface location’ (Notice that Van Ostrand teaches a width of a straight portion of bezel circuit 810 running from left to right of Figure 8A that gradually decreases from an end where a vertical portion at interface location 830 (also, more closely shown in the top, left of Figure 8B)  is located to the far right end of 810 in Figure 8A.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein a width of the straight portion is gradually decreased from an end where the straight portion intersects the vertical portion towards another end of the straight portion” because one having ordinary skill in the art would want to provide a connective pathway within the confines of the bezel area (Van Ostrand, Paragraph [0050], Lines 1 – 4).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Obinata, and further in view of Van Ostrand.
Regarding Claim 12, LO and Van Ostrand, the combination of hereinafter referenced as LOV, disclose/ teach everything claimed as applied above (See Claim 10). In addition, LO fail to explicitly disclose “wherein a width of the straight portion is gradually decreased from an end where the straight portion intersects the vertical portion towards 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to provide “wherein a width of the straight portion is gradually decreased from an end where the straight portion intersects the vertical portion towards another end of the straight portion” because one having ordinary skill in the art would want to provide a connective pathway within the confines of the bezel area (Van Ostrand, Paragraph [0050], Lines 1 – 4).

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to include all the considerations made by the Examiner (i.e. in the chains of dependency of Claims 6 and 13) above to overcome the 35 U.S.C. 112(b) rejections of Claims 6 and 13 made of record above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 11, 2022